Citation Nr: 1642881	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  07-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  For the period prior to December 11, 2007, entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbosacral spine.

2.  For the period beginning on December 11, 2007, entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the lumbosacral spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 19, 2012.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973, and January 2003 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2013, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Columbia, South Carolina.  A transcript of the proceeding has been associated with the claims file.

Most recently, in October 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.  A more detailed procedural posture is provided in the October 2013 Board remand.

In March 2016, the RO issued a rating action that awarded TDIU, effective December 19, 2012.  However, this did not constitute a complete grant of the benefit sought since the award was not made effective from the date that the Veteran had filed his claim.  The Veteran has not indicated that he is satisfied with the effective date assigned.  Therefore, this partial grant of entitlement to TDIU does not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As a consequence, the issue has been altered to reflect his claim for TDIU prior to December 19, 2012.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's degenerative arthritis of the lumbosacral spine is assigned a 20 percent disability rating effective March 12, 2005, and 40 percent effective December 11, 2007.  The Veteran seeks higher initial ratings.  See Notice of disagreement, May 2006.  He also seeks entitlement to a TDIU for the period prior to December 11, 2007.

Most recently, in October 2013, the Board remanded the Veteran's claims so that, among other things, any outstanding vocational rehabilitation records could be associated with the claims file.  The Board acknowledges that in November 2013, the AMC requested the Veteran's vocational rehabilitation records (if any), but no vocational rehabilitation records are presently in the claims file.  Interestingly, the March 2016 Supplemental Statement of the Case (SSOC) indicates that vocational rehabilitation records had been reviewed.  Therefore, the Board finds that the Veteran's claims should be remanded so that any outstanding vocational rehabilitation records may be associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's vocational rehabilitation records.  If none exist, this should be specifically noted in the claims file.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

